Citation Nr: 1010665	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C and viral 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that service connection is warranted for 
hepatitis C and viral hepatitis.  Specifically, he contends 
that he currently has hepatitis C that is causally related to 
an episode of viral hepatitis during service in 1973, for 
which he was treated at the Philadelphia Naval Hospital.  
Additionally, a review of the Veteran's claims file indicates 
that he had an in-service hepatitis C risk factor; 
specifically, obtaining tattoos at some point during service.  
The record also reveals that the Veteran has reported non-
service related hepatitis C risk factors recognized by VA, 
including post-service intravenous (IV) drug use from 1975 to 
1979, intranasal cocaine use from 1979 to 1980, and possibly 
getting two additional tattoos following separation from 
service.  

A review of the Veteran's service treatment records reveals 
an August 1973 report of medical examination which shows that 
upon entrance into service, the Veteran did not have any 
tattoos.  The service treatment records also reveal that the 
Veteran was treated for viral hepatitis at Camp Lejeune Naval 
Hospital from July 6, 1973, to August 8, 1973.  At the outset 
of this treatment, the doctor noted that the Veteran had no 
history of exposure to hepatotoxins, excessive alcohol 
ingestion, licit or illicit drug use, blood transfusions, or 
tattooing.  After almost five weeks of bed rest and a 
nutritious diet, the Veteran's condition improved, and he was 
discharged to two weeks of light duty.  He was advised to 
return to the dispensary for repeat liver function tests, 
which, if normal, would allow him to return to full duty.  In 
September 1974, the Veteran sought follow-up treatment at the 
dispensary, complaining of pains on his right side.  The 
doctor noted that the Veteran had been hospitalized in July 
1973 for about five weeks for hepatitis, and had been advised 
to return to sick bay if he had such pains.  The doctor then 
went on to report that, upon examination, the Veteran was 
essentially negative, and diagnosed him with low back pain.  
Finally, at his December 1973 separation examination, the 
examiner noted that the Veteran had two tattoos (one on each 
arm), and on his December 1973 report of medical history, the 
Veteran reported that he had a history of stomach, liver, and 
intestinal problems, as well as a history of jaundice or 
hepatitis.  In this regard, he noted that he had been 
hospitalized for hepatitis from July 6 to August 8.  

Subsequent to service, in March 1997, an ultrasound revealed 
a one inch cyst on the right side of his liver; however, his 
liver size and echogonicity were reportedly normal.  A review 
of the record indicates that the Veteran was first diagnosed 
with hepatitis C in December 1998, when laboratory results 
from Christ Hospital and Medical Center revealed that he had 
past hepatitis A infection and had current hepatitis C 
infection.  Based on these test results, Dr. B. Ramakrishna 
diagnosed the Veteran with hepatitis C Ab and hepatitis B 
Core ab, and noted a history of IV drug use in the 1970s.  
During subsequent treatment with his regular private 
physician, Dr. A. Feria, the Veteran has been noted to have 
hepatitis C that was first diagnosed in December 1998.  

In January 1999, the Veteran sought treatment from Dr. Andres 
T. Blei, reporting discreet discomfort of the right upper 
quadrant with occasional dark urine.  Dr. Blei noted that the 
Veteran had a positive hepatitis C antibody test, a positive 
hepatitis A antibody test, evidence of past exposure to 
hepatitis B, a history of treatment for hepatitis for six 
weeks in 1973, and a history of IV drug and alcohol use.  At 
that time, the Veteran reported that some of the friends that 
he used IV drugs with now had hepatitis C.  Dr. Blei did a 
laboratory work-up, requesting additional testing and an 
ultrasound.  Finally, Dr. Blei advised the Veteran to return 
in three weeks for a follow-up and/or a liver biopsy.  The 
results of the Veteran's January 1999 laboratory results have 
been associated with the claims file.  

In April 1999, Dr. Blei expressed concern that the Veteran's 
hepatitis C may have resulted in more substantial liver 
injury, reporting that he had been exposed to the virus for 
at least 20 years.  Dr. Blei stated that liver chemistries 
and ultrasound results were normal, but that his hepatitis C 
viremia was high.  Dr. Blei also reported that an April 1, 
1999, liver biopsy showed very mild portal inflammation, 
graded Stage 1, with no signs of fibrosis.  

A VA examination report dated in August 2005, shows that the 
examiner did not indicate whether he had reviewed the 
Veteran's claims file; however, he did discuss some of the 
Veteran's in-service and post service treatment, and took a 
verbal history from the Veteran regarding his risk factors.  
In this regard, the examiner noted that the Veteran was 
originally suspected to have hepatitis C based on December 
1998 laboratory results, and that this diagnosis had been 
confirmed in April 1999.  The examiner also noted that a 
liver biopsy revealed mild portal inflammation, and that the 
Veteran had since been followed approximately every six 
months with laboratory testing.  The examiner stated that 
there were no recent scans or ultrasounds of record.  At the 
examination, the Veteran reported having experimental IV drug 
use between 1975 and 1979 and intranasal cocaine use in 1979 
or 1980.  The examiner noted that the Veteran had four 
tattoos, which were placed during his time in service.  The 
Veteran denied having body piercings, a history of high risk 
sex, any blood transfusions, or any other risk factors.  

Based on his examination, the examiner diagnosed the Veteran 
with hepatitis C with no liver disease.  The examiner went on 
to provide the opinion that this condition could more likely 
be related to IV drug use, intranasal cocaine use, or getting 
tattoos, with IV drug use being the most likely of the three 
sources of the infection.  Finally, the examiner noted that 
the Veteran was diagnosed with viral hepatitis during 
service, and stated that because his treating doctor at that 
time noted no history of exposure to hepatotoxins, licit or 
illicit drug use, or tattoos during service, the exposure to 
hepatitis C was most likely following service.  

The Board acknowledges that the Veteran was afforded a VA 
examination in August 2005.  However, while the VA examiner 
noted the Veteran's in-service diagnosis of viral hepatitis, 
as well as his in-service and post service risk factors, he 
did not provide an opinion as to whether the Veteran's 
hepatitis C was in any way etiologically related to his in-
service episode of viral hepatitis in July 1973.  Moreover, 
in providing the opinion that the Veteran's hepatitis C 
exposure most likely occurred following service, the examiner 
relied on an August 1973 treatment record, which indicated 
that, at that time, the Veteran did not have any hepatitis C 
risk factors, including getting tattoos.  In this regard, the 
Board points out that the Veteran remained in service until 
December 1973, and at that time, was noted to have two 
tattoos, which the Veteran has reported were obtained during 
service and which were not noted on his entrance examination.  
In light of the foregoing, the Board finds that another 
opinion should be obtained to address whether the Veteran's 
hepatitis C was in any way etiologically related to his in-
service episode of viral hepatitis in July 1973, or his 
inservice tattoos.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

As this case is being remanded for the foregoing reason, 
efforts should be taken to obtain any recent private 
treatment records dated from October 2006 to present for 
hepatitis C.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request the Veteran to 
identify any private medical care 
providers that have treated his hepatitis 
C from October 2006 to present.  After 
obtaining any required authorizations, the 
RO/AMC should make arrangements to obtain 
the Veteran's complete private treatment 
records.  

2.  Thereafter, the RO/AMC should ask the 
examiner who conducted the August 2005 VA 
examination, if available, to provide an 
addendum to that opinion, or arrange for 
the Veteran to undergo an appropriate VA 
examination to determine the nature, 
onset, and etiology of his hepatitis C.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's hepatitis C had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including his in-service episode of viral 
hepatitis in July 1973 and the placing of 
tattoos during service.  

The examiner should also provide an 
opinion as to opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran has 
any other current hepatic disability that 
is etiologically related to the Veteran's 
inservice episode of viral hepatitis.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC will then review the 
Veteran's claim file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


